 504DECISIONSOF NATIONALLABOR RELATIONS BOARDEmeryvilleResearchCenter,ShellDevelopmentCompany, a Division of Shell Oil CompanyandAssociationofIndustrialScientists.Case20-CA-5181July 9, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOnMarch 4, 1970, Trial Examiner AllenSinsheimer, Jr., issued his Decision in the above-en-titled proceeding, finding that the Respondent hadnot engaged in certain alleged unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thedismissal of the complaint. Thereafter, the GeneralCounsel and the Charging Party filed exceptions totheTrialExaminer'sDecision and supportingbriefs. Respondent filed a reply briefPursuant,to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel..The Board has reviewed the rulings of the TrialExaminer, made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER BROWN, dissenting:Contrary to the majority, I would reverse theTrial Examiner and find that Respondent violatedSection 8(a)(5) and (1) by invoking the "competi-tiveadder,"without first bargaining with theUnion.While the applicable agreement precludesnegotiation with respect to merit increases, generalwage increases are specifically made bargainable.In accordance with the Trial Examiner's finding inan earlier case,Emeryville Research Center, 174NLRB 114, 1 would find that though the "competi-tive adder" was structured into the merit increasesystem, it was actually in the nature of a general in-crease which could not be implemented withoutprior negotiation. Thus, while the "adder" did notimmediately raise the salary levels of any em-ployees,itwas afixed percentage uniformly appliedto all receiving increases and was based on the typeof objective criteria determinative of general salarylevels, rather than the subjective considerationsthat normally come into play where merit increasesare involved. Also significant is the fact that sincethe inception of the "competitive adder," Respon-dent has been able to dispense with any general in-creases. In these circumstances,it ismy opinionthat the "competitive adder" bears strong kinshipto general increases, is founded on the principlesnormally governing such increases, and henceshould not be considered as anything other than atransparent attempt to remove the critical issue ofsalary levels from the bargaining table.Nor can I agree with the Trial Examiner's alter-native finding that the Respondent satisfied its dutyto bargain with respect to this issue. The "competi-tive adder" is an integral part of the guide curves.Union requests for information concerning theoperation of the guide curves date back to 1966and have not been honored despite an outstandingBoard order requiring production of this data. UntiltheUnion is afforded an opportunity to examinethe information necessary to an understanding ofthe salary system, there can be no good-faith bar-gaining with respect to any component thereof. Ac-cordingly, I would find the refusal to bargain as al-leged in the complaint and issue an appropriateremedy.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: Thisproceeding was heard at San Francisco, California,on April 29 and 30, May 1, September 29 and 30,and October 1, 2, and 3, 1969. The complaintherein, issued on February 18, 1969, and based ona charge filed August 27, 1968, alleges a violationof Section 8(a)(1) and (5) of the Act by unilateralannouncement of salary increases and subsequentgrant of said increases by Emeryville ResearchCenter, Shell Development Company, a Division ofShell Oil Company, herein called Respondent. Theforegoing will involve the application and construc-tion of a contract between the parties, the meaningof certain terms thereof, prior practice, whether theRespondent did grant a wage increase as alleged,and whether or not Respondent unilaterally did soin violation of statutory requirements with respectto bargaining.The questions presented are hereafter illu-minated by a statement of the issues.Upon the entire record, including observation ofthe witnesses, and after due consideration of theable briefs filed by the General Counsel, the Charg-184 NLRB No. 53 EMERYVILLE RESEARCH CENTER505ing Party, and the Respondent, I make the follow-ing:'FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engagedin petroleum and chemical research in Emeryville,California. In the course and conduct of its businessRespondent annually sells goods and servicesvalued in excess of $50,000 directly to custormerslocatedoutsideofCaliforniaandannuallypurchases and receives goods valued in excess of$50,000 directly from suppliers located outside ofCalifornia. Respondent admits, and I find, that atall times material, it has been, and is, engaged incommerce and in operations affecting commercewithin the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Association of Industrial Scientists (hereincalledAssociation) is, and at all times materialherein has been, a labor organization within themeaningof Section 2(5) of the Act.III.THEALLEGEDUNFAIR LABORPRACTICESA. Introduction and BackgroundThe complaint in paragraph VI alleges, Respon-dent's answer admits, and I find the following unitto be appropriate:All professional employees on the payroll oftheEmeryvilleLaboratories of Respondentwhileemployed in the classifications ofChemist, Junior Chemist, Physicist, JuniorPhysicist,Engineer, Junior Engineer,ChemicalAbstractor,AssistantLibrarian,Mathemati-cian,JuniorMathematician,Metallurgist andJuniorMetallurgist, excluding all other em-ployees, members of management, guards andsupervisors as defined in the Act.Paragraph VII of the complaint alleges:At all times since 1948 and continuing todate, the Association has been the majorityrepresentative for the purposes of collectivebargainingof the employees in the unitdescribed above in paragraph VI, and by virtueof Section 9(a) of the Act, has been, and isnow the exclusive representative of all the em-ployees in said unit for the purposes of collec-tive bargaining with respect to rates of pay,wages or salaries,hours of employment, orother terms and conditions of employment.Respondent's answer asserts:With respect to paragraph VII, respondentallegesthatsalariesnot wages are paid, thatthose salariesare not paid by the hour, thatthose salaries have been and are paid to theemployees in the unit represented by the As-sociation on an individual basis, and that theAssociation has never undertaken to bargaincollectively with respect to those individuallypaidsalaries.Respondent admits the allega-tions of paragraph VII except to the extentthey are inconsistent with the allegations ofthis paragraph.Paragraph VIII of the complaintallegesas follows:(a) Beginningon or about February 29,1968, and continuing through on or about July30, 1968, Respondent and the Association bar-gained about salaryincreasesfor the em-ployeesin the unitdescribed above in para-graph VI.(b)On or about April 10 and on or aboutJune 28, 1968, Respondent announced to theAssociation that it was going to increase sala-riesunilaterally for employees in the unitdescribedabove in paragraph VI whenRespondent had an obligation to bargain withthe Association about such increases(c) Beginningon or about July 1, 1968, andcontinuing to date, Respondent had put intoeffect the salary increases described in para-graph VIII(b).Respondent's answer denies the allegations of para-graph VIII.Since1948, the Respondent and the Associationhave been parties to successive collective-bargain-ing agreementscovering the employees in the unitsetforthabove.The parties stipulated thatthroughout the bargaining history of the parties(commencing in 1948) article XII of the contract,sections 1 and 2, of the applicable contract herein,which was effective November 16, 1967, provides:1.The present salary of each employee shallcontinue for service performed during the termof this Agreement subject to change by the fol-lowing means:'A. Individual employee meritincreasesmade by the Company.B.Any general salary increases to em-ployees covered hereby as made by theCompany for reasons other than individualmerit.iThe partiesat the hearingstipulatedthat Frank H Douma was managerof personnel and industrial relations atRespondent's EmeryvilleResearchCenter, ShellDevelopmentCompany, prior to July I, 1967, that E J Geg-gis replaced Frank H Douma onJuly 1, 1967, thatFrank H Doumareplaced EJGeggis assuch manager in January1969, and that E J Geg-gis and Frank H Douma,while acting as managers of personnel and indus-trial relations at Respondent'sEmeryvilleResearchCenter, were and areagents of Respondent acting on itsbehalf withinthe meaningof Section2(13) of the Act The Respondent on December 12, 1969, filed a motionto correct the record in certain specified respects No opposition theretohas been filed I have checked each of the proposed corrections and findthat they are proper and should be grantedAccordingly,the motion tocorrect the record is granted2Art X11, secs 3 and 4, of the same contract,provide3The Company will present the Association with the following 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the foregoing article XII of the con-tract,Respondent had at its sole discretion givenmerit increases under a system which used annuallyderived"guide curves"either from the inception ofthe contractual bargaining relationship in 1948 orshortly thereafter.Since about 1954 the new guidecurves have become effective on July 1.The natureof the curves and how they have been utilized willbe set forth hereinafter.During the same period,the parties,from time to time, negotiated forgeneral increases covering substantially all of theemployees as more specifically detailed,post.Untilabout 1966 the Association raised no questionsconcerning or objections to the guide curves ortheir use.In 1966 the Respondent added an ele-ment to the curves called a"competitive adder"which it had not inserted or previously utilized inconstructing the curves.The "competitive adder,"a percentage increment which Respondent builtinto the guide curves, will be considered more fullyhereafter.The Association then requested certain data con-cerning the curves and that the guide curves them-selves be furnished to it.Respondent failed anddeclined to do so. The Association filed chargesand a complaint was issued against the Respondent.Thisresulted in Case20-CA-4446,which wastriedbeforeTrialExaminer Eugene Kennedybetween December 5, 1967, and March 14, 1968.The Board agreed with the Trial Examiner that theRespondent had violated Section 8(a)(5) by "refus-ing to provide the Union with the charts known as`salary guide curves,' current as of the date theywere requested,a written explanation of the salaryguide curves, merit ratings for employees in thebargaining unit and salary guide curves for theprevious 5 years and a list containing certain infor-mation including academic degrees of employeesand the principal typeof work theyhave been en-gaging in." This case is now pending before thecourt of appeals.In the course of that decision, cer-tain references to the "competitive adder" weremadewhichwillbeconsideredmore fullyhereinafter.On July1,1966, the Respondent for the firsttime included a "competitive adder"inmaking theguide curves which it utilized as part of its meritrating system.On July1, 1967, it also included a"competitive adder"in constructing the curves andon July 1, 1968, it again inserted the "competitiveA A list unidentified by names showing individual salaries of allemployees by experience credit groups as of June 30 each yearThe list shall indicate individual salaries and merit ratings as ofJune 30 of both the current and preceding year(entrance salarieswill be shown for individuals employed in the interim) In theevent of a general salary increase during the year, the above listwillbe accompanied with a similar list showing salaries im-mediately before and after the general increaseBA list showing groups of employees by years since first collegedegree as of January I each year This list will show only themedian salary and number in each group Data will be combinedwherever necessary to avoid showing groups of less than twelve(12) individualsadder" into the curves. The latter is the basis of thecharge herein.In 1966, the insertion of the "competitive adder"led to an effort by the Association to obtain arbitra-tion of the Respondent's right to do so. Respondentrefused to arbitrate and its refusal was upheld by aUnited States district judge. Because, pursuant tostipulation, no findings of fact and conclusions oflaw were made, the reasons for the dismissal of theAssociation's complaint seeking arbitration werenot enunciated. No appeal was taken from thejudge's ruling.The insertion of the adder into the curves in1967 led to an unfair labor practice charge by theAssociation which was subsequently withdrawn bythe Association assertedly in the belief that it wouldhave to be referred to the General Counsel's officeinWashington and would hinder the processing ofthe case then pending and involving the guidecurves. Since the reason for withdrawal was neitherdeveloped nor appears material, for the purpose ofthis proceeding, I find only that the Association did,in fact, withdraw the charge that it had filed withrespect to the 1967 competitive adder.The competitive adder introduced into the curvesJuly 1, 1968, therefore, is the basis of the chargeand complaint herein.B.The IssuesThe General Counsel and the Charging Partycontend that the "competitive adder" amounts, ineffect, to a general increase within the meaning ofthe term "general increase." The Charging Party initsbrief also argues that the adder was "somethingbasically new in the Company's salary administra-tion plan and something not contemplated by thecontract." The General Counsel in his brief states-"the effect of the competitive adder on the guidecurves is a subject on which the AIS has a right tobargain." Both contend that the Respondent has noright during the contract (or otherwise) to insert a"competitive adder" into the guide curves withoutfirst negotiating as to it with the Association. Theyalso assert that the Respondent did not negotiatewith the Association prior to inserting a competi-tive adder in 1968 (and that its action is so doing inthe years 1966 and 1967 had been improper).3 Theamountof this competitive adder was 3.5 percentin 1966, 4.5 percent in 1967, and 4.5 percent in1968.The Respondent contends that the insertion of a"competitive adder" of a specified amount into theguide curves was inherentin itsright to determine4The salarystatus of an individual employee inay be the subject ofdiscussionsbetween theemployee andManagement at any time butshall not be the subject of consideration beyond Step 2 of the Adjust-ment Procedure Article of this AgreementThe partiesagreed that there had been some changes, over the years, insections 3A and 3B' Since any asserted violations in 1966 and 1967 are clearly barred bySection 10(b) of the Act,consideration of matters at that timeis by way ofbackgroundfor a fullerunderstanding of both the GeneralCounsel's con-tentions and Respondent's asserted defenses EMERYVILLE RESEARCH CENTERmerit increases and to derive and construct theguide curves as a rational standard for that purpose.Respondent contends that the "competitive adder,"likenumerous other changes that it had madewithout objection in constructing the guide curvesin the past, was simply one element in deriving theguide curves The General Counsel on the contraryclaims that,since it was based on economic ele-ments normally taken into account in determininggeneral increases and since it raised the level of theguide curves, the competitive adder necessarily "in-volved or constituted a general increase. Respon-dent asserts that the insertion of the "competitiveadder" into the guide curvesper sewould give noone an increase and did not necessarily lead to in-creases for substantial numbers of persons. Respon-dent also says the competitive adder has beenpredicated on competitive factors, items, and con-siderations rather than general economic elements.Respondent states that a"general increase," asused under the terms of the contract, means an in-crease given to almost every employee of a specificpercent or amount at the same time. The Respon-dent, in addition, claims that it did not fail to bar-gain about the competitive adder in 1968 (or anyother time) and asserts it discussed the adder pur-suant to the Association's request and was preparedto negotiate about it even though not obligated todo so. However, Respondent says the Association,although notified on April 10, 1968, that theRespondent intended to include a 4.5 percentadder in the curveson July 1,1968, did not ask tonegotiateconcerning it,proposeadifferentamount,or object to its introduction until June 28,1968.The Respondent further asserts that the matter in1968 is now barred by Section 10(b) of the Actsince the adder was originally inserted in 1966 andtherefore the 6-month period has elapsed. It furthercontends that the adder has become a condition ofemployment as a result of its insertion in 1966 and1967, that it was so recognized by the Association,and that Respondent accordingly need not bargainabout it during the life of the contract.In considering the complaint herein,Inote thatthe issues arose in conjunction with and during thelife of a contract. They did not arise or appear todo so in 1968 in relation to a contract opening. Theright to insert the adder or the obligation to discusssuch insertion accordingly arose during the term ofthe contract. The contract involved became effec-tive asof November 16, 1967, to November 17,1968. The questions therefore are what was themeaning of the term "general increase"as used inthe contract and what did the grant of "individualemployee merit increases made by the Company"involve or entail under the contract? In the latterconnection the historical practice thereunder wouldappear to be particularly pertinent. So also histori-cal practice or application would appear to have asignificant bearing on what meaning should begiven to the term "general increase" as used in the507contract. There must also be considered and care-fully analyzed what the effect of the "competitiveadder" is or may be I also note at this point in con-nection with both the foregoing and the entirematter that there is involved to some extent amatter of semantics, of Interpretatiton and meaningof terminologyThe latter, it appears to me,requires an analysis of prior practice in order todetermine what was or was not covered by the con-tractand to ascertain the meaning and intentthereof I also note for further consideration thatthe Association did not seek to renegotiate certainmattersduring the renewal or open periodsbetween contracts when it might have done so.Finally I note, as will develop, that there areprofessional qualified employees here involved andthe wage structure does not appear to fit theclassi-cal concepts relative to distinctions between "gen-eral" increases and "merit" increases, particu-larly in that the merit system with the guide curveshas always incorporated certain competitive aspectsor considerations and therefor directly or indirectlyeconomic considerationsPerhaps the difficultyherein stems, in part, from the inclusion over theyears in the merit system of some elements which inmost cases in a merit system involving productionworkers would not be involved or at least notdetermined by unilateral act of the employer.The principal questions for resolution appear tobe. (1)What does the term "general increase" in-volve or mean under this contract) (2) What doesthemerit system involve and how do the guidecurves relate to it? (3) What is the effect of thecompetitive adder on the salary structure? (4)Wasthe Respondent obligated to negotiate, during thecontract, concerning the competitive adder? (5)Assuming an obligation to bargain as to the com-petitiveadder, did Respondent in 1968 fail tonegotiate or bargain concerning the competitiveadder prior to July 1, 1968, or by putting it into ef-fect on July 1, 19689C. The Facts1.The guide curves (What are they? What hasbeen their place in thewage-salaryadministrationstructure of Respondent?)There are 9 guide curves and they define some10 bands. These appear on a paper having verticaland horizontal axis with the dollar figures onthe vertical axis, with the highest figures on topand the lowest on bottom, indicating salary permonth. Along the horizontal axis are numbers cor-responding to "Years of Experience Credit" rang-ing from the lowest on the left to the highest on theright. "Experience credit" means years of servicewith the Company plus an allowance whichrepresents research experience from the date of theB.S. degree. Attached hereto as AppendixB is an il-lustrative but not an actual guide curve, since the 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual curves as set forth,supra,have not beenfurnished to the Association.4Respondent uses these guide curves and meritratings related thereto in order to give individualmerit increases. The assigned merit ratings place anindividualwithin 1 of 10 particular guide curveranges from 1 at the top to 9 at the bottom Theseare numbered 1, 2, 3, 4, 5, 5a, 6, 7, 8, 9. There areaccordingly 10 different merit ratings each con-forming to 1 of the 10 bands defined by the guidecurves. The top is open to infinity and the bottomtheoretically to zero.Under article XII, IA, above, the Respondentgives merit raises on an individual and not a groupbasis. Each year the Company examines each ratedperson in the bargaining unit individually to deter-mine whether to give the individual a merit raisepusuant to article XII, IA and, if so, how much.One of the matters considered is salary positionwith respect to the curves. This is indicated by hismerit rating within the 10 bands and correspondsnumerically to 1 of the 10 bands, and by his ex-perience credit which corresponds to a space alongthe horizontal span of the band. The factors in ad-dition to the curves which management considers indetermining whether to give an individual a raiseare otherwise subjective and qualitative, and theseinvolve the time of the year that would be ap-propriate, what it thinks of the man, his prospects,potential, progress, etc. Respondent accordinglyusesmerit ratings and guide curves in making itssubjective judgment as to what raise, if any, to payan individual.Respondent has put a new set of curves into ef-fect every year since about 1948, and it has put anew set into effect on July 1 every year since 1954.It constructs the curves from data it obtains yearlyfrom competitive companies. Originally, Respon-dent had included data from companies other thancompetitive ones but in 1954 or 1955 the numberwas reduced from about 28 to 10 or 11 (thisnumber has also been 12 and most recently 9), andthose were companies considered to be a competi-tive group. Ordinarily the data has been accumu-lated in the autumn of each year and the newcurves announced about March of the followingyear. These curves accordingly would be based ondata that would appear to be nearly a year old bythe time they were put into effect on the followingJuly 1.Since the inception of the curves and the meritsystem, the following changes, among others, havetaken place: Initially the "curves" were threestraight lines. The straight lines were changed tocurves and the number increased from three to sixto eight tonine, the present number.In dealing with and constructing the curves theRespondent has made various changes in thecurves. Each year, as they are constructed anew,theyhave been higher than the year before.Changes have also included: the changes from theoriginal straight lines to curves; the increase innumber of curves, which increased the salaryspread;' introduction of a PHD degree factor since1963 in the upper left-hand quadrant to take intoaccount that Respondent has more PHD's than itscompetitors; building an increment into the lowerright-hand corner because Respondent didn't be-lieve the curves should taper off as much there;since at least 1964, Respondent has unilaterallysmoothed the curves and made the slopes and thespaces between them look in its judgment morereasonable. This smoothing has changed the curveslevel in amount up to 3-1/2 percent. From 1957 to1961Respondent unilaterally built a percentageimplement called the "plus factor" into all thecurves above the median. This was an "anticipatoryfactor" intended to anticipate the movement ofsalaries during the year. It covered all employees inthe upper salary brackets Since at least 1964,Respondent has also unilaterally built a percentageimplement into the upper left-hand quadrant of thecurves, this being an anticipatory factor meant toanticipate the movement of salaries during the yearcaused by increases in starting salaries.All of the foregoing- changes were made by theRespondent on its own. At no time did the Associa-tionmake any request to negotiate concerningchanges in these curves or the construction of thecurves until the 1966 request for the guide curvesreferred to,supra.2.The competitive adderThe Respondent contends that the competitiveadder which it introduced into the curves in 1966did nothing more than make a further change in thecurves which would anticipate the change in sala-ries that would occur in the year involved In otherwords, that it was seeking to anticipate or projectthe general change in competitive salary levels dur-ing that particular year, rather than to base thecurves solely on previous data coupled with thekind of adjustments referred to above.The competitive adder was defined by theRespondent in a memorandumof April17, 1968(whichwas presented to the Association), asfollows:DEFINITIONCOMPETITIVE ADDERCompetitive adder is a percentage incrementto the salary guide curves. The incrementrepresents a forecast of the impact of a variety'Appendix B (G C Exh 12)was drawn by an association representativeon the basis of information furnished by Respondent and received withoutobjection'Respondent increased its spread because its competitors had increasedtheirs EMERYVILLE RESEARCH CENTER509of economic conditions on competitive salarylevels. (It might more appropriately be calledan "anticipatory factor.")The adder is arrived at through study of sucheconomic indicators as, wage settlements inthemajor industries,trends in gross nationalproduct, overall demand for technical/profes-sional talent and inflationary trends-but is notlimited to these.In sum,the objective of competitive adder(or anticipatory factor) is to ensure that wewillmaintain a competitive salary postition ona current basis, i.e., each year, when we mea-sure our salary levels against those of competi-tion,we should find that we have moved inconsonance with that competition-as opposedto a less desirable"ahead-behind"situation.April 17, 1968Although the above refers to a number of ele-ments as criteria used in arriving at the competitiveadder, Respondent's witnesses Douma and Geggistestified that the reason for the adder was an effortto approximate the changes that would occur onthe part of their competitors in the oil and chemi-cal industry and that this was the main considera-tion; namely, to maintain a comparable positionwith competition with respect to salary levels. Theextent to which this effort were successful couldlargely be determined by whether the guide curveswith the adder included, by adding it to the pointsthat had been arrived at without the adder, wouldapproximate new guide curves without an adder ayear later.'The effect of the adder is, as set forth, to raisethe level of the guide curves. Whether or not thisaffects salaries and how it affects salaries will bediscussed hereafter. I note that in the previous deci-sion, 174 NLRB 114, dealing with the guide curves,the Trial Examiner stated "although the collectivebargaining agreement specifically provides for bar-gaining for a general increase,by using the termcompetitive adder Respondent effected a unilateralgeneral salary increase without bargaining about itwith the AIS." In connection with this "finding" theparties stipulated in this proceeding that the priorcase did not involve the question of whether or notthe introduction of the competitive adder was anunfair labor practice' and further indicated that thematter of the natureof the adder was to be fullyconsidered herein.' The General Counsel would notstipulate if the question of whether the adder was ageneral increase was litigated in the previous case.9A consideration of the decision in the precedingcase indicates that this "finding" was not necessaryto the Board decision. The only item I consider ofsignificance in this respect is that the matter of theadder did have a bearing on the necessity for theguide curves. I conclude that this is what the Boardso found in making and arriving at its decision. I ac-cordingly consider that this "finding" of the Ex-aminer that the adder was a general increase wasneither a formal finding nor a necessary part of thedecision.10 This latter conclusion was arrived at bymyself prior to noting that the Board itself in a brieffiled with the court of appeals in the prior case hasreferred to the same finding and stated as followstherein at footnote 21:The Company has not been injured by theTrialExaminer'sgratuitous remarks (R. 30)that the Company's introduction of the com-petitiveadder amounted to "a unilateralgeneral salary increase without bargaining,"since neither he nor the Board made such a for-mal finding.[Emphasis supplied.) Further-more,there is ample warrant for his suggestionthat the procedures have important similarities:both"are based on salaries that competitors of[the Company] pay or will pay" and "have theeffect ofincreasing the salary structure by anoverall percentage" (R. 30). It is arguable, tosay the least, that the Company could not°Douma testified on direct examinationNow, in 1966, did the Companyput into itscurves ananticipatoryfactor called the competitiveadder'[A YesQ And whatwas that, what was the reason that management de-cided to do that then9A The competitivesalariesmovedfrom yearto year and in an-ticipation ofthismovement,in order to make sure that our peoplewere paid competitive salaries, we built in this factor-anticipatoryfactor or competitive adderOn cross-examination, Douma testifiedQ (By Miss Girard) Do you know,first of all, Mr Dourna, if thecompanies with whose systems you're familiar and with whom Shellexchanges data-if any of those usesome kind ofanticipatory factor asShell does in their salary administration system9A I'm sure some do, but I couldn't tell you forsure who they wereor precisely how they arrive at itI'm also confidentthatsome don't The problemwas really thatwhen you collect data for a certain date as of one yearand 12 monthslater you collectthe same datafor the same people andthe salarieshave gone up, then you know if youare going tokeep your peoplecompetitive with thosepeople you're going to have to build in somekind of anticipatory factorsThey may haveraised thosefiguresbydeciding to changeeverybody's classification from chemistto senior chemist, and yet thiswould havean impact on the averagesalary of the group And thissometimes frankly is doneSo our problemis to make sure thatour peoplekeep up,becauseyou can losea man just as fast because somebody offers him a seniorposition somewhere else, even thoughthey claim theyare paying theirchemist positionthe same as yours eventhough most of their peopleare classifiedas seniorsThat's the problemyou run intoSeep 734 of tr Also p 73 thereof° See particularly pp 72-73,eta(,oftr° See p 734 The General Counsel appears tohave left this open for con-tention bystatingMiss GIRARDYourHonor,1will stipulate I think the facts of theother case show thatthe General Counsel andthe Board do not allegein its complaint as an unfair labor practice the inclusionof the com-petitive adderBut whether it is or is not a general increasemayor maynot have been found in theother case to have been so as a fact with re-gard to theultimate issueof the illegalityor the legality of not supply-ing certaininformation to the AIS1iAs is evidentherein theadder,at first,may appear to resemble ageneral increasebut upon furtherdetailed analysis I have concluded it isnot 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefuse to bargain about the size of the competi-tive adder.Itherefore am proceeding to consider the matterof whether or not the adder constitutes or is in thenature of a general increase from the record setforth herein after first noting what discussion, ifany, was had with respect to the competitive adderin1966, 1967, and 1968. In connection withnegotiations in 1965 and 1966, starting about July1965 the Association and the Company had a seriesof meetings, discussing the Company's position andwhat it did in constructing the curves as set forthabove. According to the testimony of Respondentwitness Douma, a member of the executive com-mittee of the Association in 1965, stated that the"Company had the absolute right to construct thecurves." In the spring of 1966, about May 6, theRespondent proposed to the Association that itagree to Respondent's putting a 3-1/2 percent com-petitive adder into the curves. The Associationrefused to discuss this proposal. Association witnessMagoon admitted that the Association advised theRespondent that a concern it had with respect tothe competitive adder proposal was that "under theagreement the Association could not talk about thecompetitive adder." The Company also proposed tochange the agreement so that the Association couldtalk about the matter. This proposal presented tothe Association about June 2, 1966, by the Respon-dent involved a number of sections.Section 4(a) thereof provided:" "In addition asof July 1, 1966, each of the salary guide curves tobe put into effect as of that date will be adjustedupward by 3.5 percent at all points."Section 4(b) thereof provided: "Effective as ofJuly 1, 1966, Article XII paragraph 2 of the currentAgreement shall be changed to read as follows: Inorder that either party may present its ideascon-cerning the general subject of wages, including ageneral salary increase, the Association and theCompany shall meet upon request of either partyfor this purpose at reasonable times and intervals.No general increase under 113 above shall be putinto effect until approved by the Association."(Emphasis supplied.)According to testimony of Respondent witnessDouma, the Association said it wanted no part ofthe competitive adder and therefore wanted no partof this change in the agreement.12 Following thesediscussions in 1966, the first competitive adder wasput into the curves on July 1, 1966. During thespring of 1966, there had also been discussionsabout a general increase. About 3 weeks after July1, 1966, a general increase was agreed upon by theparties in the amount of 4-1/2 percent retroactiveto October 1965 except for a small number of per-" Resp Exh 9" As discussed hereafter,the Respondent in June 1968 again proposedto change the language of art X11,par 2 According to Geggts, at that timein connection with a different association proposal, he suggested a modifi-cation of contract to cover it, although Respondent considered andsonswho may have received 2 percent in April1966.A few months thereafter in the fall of 1966, theAssociation requested another general increase of 7percent.AssociationwitnessEugeneMagoon,formerexecutivecommitteemember,vicechairman, and chairman, testified the Associationneeded the 7-percentgeneral increase it wasrequestingeven though the adder had been put intothe July 1, 1966, curves.After the adder was incorporated in the salarysystem, the Association executed two agreements,one in 1967 and the other in 1968. Both main-tained the same article XII and both gave the As-sociation the right to negotiate for generalincreaseswhile at thesame time maintainingthe right of theRespondent to give merit increases.As set forth, the competitive adder was also in-corporated in the guide curves on July 1, 1967.Magoon testified that it was his understanding fromwhat Douma told him in 1966 that the adder was tobe in the guide curves each succeeding July 1thereafter.In 1968 the meetings and discussions occurredwhich led to the instant case. In the fall of 1967,the Association had opened the contract for modifi-cation. It did not seek modification of article XII,sections 1 and 2, but of numerous other provisions.On January 5, 1968, certain negotiated modifica-tion changes were approved. During the fall 1967negotiations, according to Geggis, the question ofthe adder came up indirectly in relation to an As-sociation contract proposal calling for the showingof an individual's placement on the guide curves atthe time of announcement of a new raise. An as-sociation bulletin of January 17, 1968, explained"The Executive Committee felt that this was espe-cially important in giving a continuity to the salarypicture under the new Competitive Adder System."On February 2, 1968, the Association requesteda meeting with the Respondent to "continue the sa-lary negotiations of November 6, 1966 [sic].13 TheAssociation wishes to further explore and discussthe system of salary administration that wasbegunon July 1,1966and is currently in use by the Com-pany."[Emphasis supplied.]William Leonard, Association executive commit-tee member, vice chairman September 1967, chair-man in February 1968 and committeeman toFebruary 1969, testified the salary system referredto included the adder which had been introducedand put into the curves July 1 each year.Leonard stated that at the February 29 meetingthe spokesman for the Association spoke about theadder and further testified.negotiated as to this proposal anyway Geggis said the Association did notrequest or pursue such modification13See G C Exh 4, Resp Exh 1 0 , re Nov 9, 1966, and Resp Exh 1 I , reNovember 1966 EMERYVILLERESEARCHCENTER511He 14 stated that the unilateral introductionof the competitive adder was believed by theA.I.S. to be an unfair labor practice. Does thatanswer your question?*Well, it was also stated that we want todiscuss the competitive adder now; we wantedto learn about it; we wanted to learn what theeconomic factors were that it presumablycovered; and we wanted that information inaddition to the usual type of information-thatis,the qualitative description of the guidecurves in preparation to the drawing up of a sa-lary proposal which the Committee intended toeventually give to Company representatives.The response was willingness to meet with usand discuss competitive adder as well as theguide curves qualitatively, and we did meet.Subsequently a meeting was held on April 10 atwhich Geggis for Respondent outlined the nature ofthe adder and agreed to write it down for the As-sociation, which was done and submitted to the As-sociation on or about April17 as set forth,supra.Leonard was asked by the Trial Examiner, "Whatdid they say on April 10?" and he replied:THE WITNESS. That they presumed in thepresent economic picture that a competitiveadder, which traditionally is applied- traditionthe past few years-supplied on June 1st,would be on the order of 4.5 And I thought itwas four percent. This is 4.5TRIAL EXAMINER. Who made the statement)THE WITNESSMr. Geggis. This is what theyanticipated.Leonard also testified that at the April 10 meet-ing in the discussion concerning the adder. "Mr.Geggis stated that through the competitive adder80 to 90% of the Group B15 members would receiveraises."[Emphasis supplied.]In a bulletin issued April 30, 1968, the Associa-tion referred to the February 29 and April 10meetings as follows:On February 29, in the first A.I.S -Manage-ment salary negotiations sinceNovember,1966, the A I.S. asked for a presentation byManagement of its Salary Administration.A.I.Smembers are aware that in the interven-ing period A.I.S. Executive Committees haveopposed the Competitive Adder, unilaterallyinstituted by Management on July 1, 1966, andhave attempted to obtain the salary GuideCurves and other salary information which theA.I.S. is entitled to have. Thepresent need for asubstantial upward adjustment in salaries as wellas the determination of the A.I.S. to negotiateour salaries has ledusto resume salary negotia-tions in spite of the handicap of bargainingwithout the desired salary data. The presentdiscussions will lead into new salary proposals bythe A.I.S.[Empahsis supplied.]In a second A I.S.-Management meeting onApril 10, Mr Geggis presented the current Sa-lary Administration.Although the Salary Administration has beengreatly modified over the years, its basic objec-tives have been to pay competitive salaries andwithin the Company to compensate on thebasisof relative contribution with real dif-ferences between salaries of individuals.Shellhas no "salary increase" budget item, the moneyneeded to pay competitive salaries is fitted intothe total budget.Each year old Guide Curves are discarded andnew ones are derived.The derivation of SalaryGuide Curves to be initiated on July 1, thestart of each salary year, begins yearly with theaveraging of 4800 pieces of salary data ob-tained as of September 1 of the previous yearfrom 12 companies (names are confidential).Rough competitive curves are obtained by con-necting decile points of five year experience in-terval groups. Data for Ph.D.'s are isolated toobtain a correction to the average curves forPh.D. content. There is smoothing of the datato give consistent decile spacings. The super-visors are removed from the data to give a newset of derived Guide Curves for Group B asdiscussed in terms of "Merit Ratings" in Mem-bersBulletinS8-67,September 1, 1967.Finally, the Competitive Adder (or Anticipato-ry Factor) is added to all points of the derivedcurves to obtain the final Guide Curves.TheAdder which Management projects for next year,starting July 1, 1967,(sic)'6was announced as4.5%. In addition Management intends to adda further small percentage (amount is con-fidential) to all points on the Guide Curvesbetween 20 and 40 years Experience Credit.[Emphasis supplied. ]In the use of the final Guide Curves an in-dividual's actual raise is worked out betweenSupervisor, Department Head and Salary Su-This refersto outgoingChairman Eastman who testifiedA Yes I made astatementthat there were three major points Thefirst point was that we wanted to continue salarynegotiations0 Mr Eastman, who made these points'A I didWe wanted to continue salary negotiations which were broken offfor want of dataTheguide curveshadbeenrequested, and although a edidn'thavethem, me ianted to try andreach an interim agreementis irhout then,Second of all, I emphasized quite strongly the AIS continued op-postition to the Company's continued use of the competitive adderwithout theagreementof the AssociationAnd, thirdly, I requested that the Company representatives presentto us at the next meeting a full, complete, open presentation explainingwhat the competitive adder was-how it was derived, where it camefrom, and any otherpertinentinformation about the method of salaryadministrationin use [Emphasis supplied I°Those employees represented by the Association1°Apparently 1968 is intended 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisor, but the department Head decides ac-tual placement in relation to the Guide Curves.The minimum raise is still about 5%. The fol-lowing definitionof the Competitive Adderwas given to usby Mr Geggis: (Then followssame as set forth,supra.)This explanation of salary administrationprovides us with an operational definition ofthe Guide Curves, butwe still do not have theGuide Curves themselves.As set forth, Geggis furnished the informationorally on April10 concerningthe adder and also bythe written memorandumof April 17. At the April10 meeting, Geggis informed the persons presentwith respect to a 4-1/2 percent adder to be insertedinto the curves on July 1. The evidence reflectssome difference as to exactly how this was posed.According to Leonard's final testimony, Geggis saidon April 10 as set forth,supra,that they presumedthe adder would be on the order of 4.5 percent."This is what they anticipated " The bulletin ofApril 30 states as set forth: "The adder whichManagement projects for next year starting July 1,1967 [sic] [should be 1968] was announced as4.5%." Geggis testified as followsNow, in the course of telling the Associationabout that-well,-No, did you tell the As-sociation during that meeting before or afteryou read that statement what the Companyplanned to do with respect to the competitiveadder in '68?A. Yes. I said that we would be putting 4and a half percent as competitive adder in theconstruction of the guide curves for'67-'68.The above indicates the Company's stated posi-tion. How firm this may have been is a question.Leonard admitted that Geggis did not say hewould not negotiate concerning the curves. Geggistestified credibly he was prepared to do so. The As-sociation did not ask to negotiate on April 10 con-cerning the adder, propose a different amount, orobject to it. The statements above attributed toGeggis on April 10 do not reflect an inflexible posi-tion asto the adder. Geggis did not refuse furtherdiscussion and such was not requested by the As-sociation.The Association has claimed difficulty in bargain-ing about the adder without the guide curves.Respondent claims the Association can determinethe effect of the adder from the salary lists itreceives without the guide curves.In this connec-tion,Association witness Magoon admitted the As-sociation can determine the movement of salariesfrom year to year by reference to salary lists whichit receives.Iwould also note in this connection thatif the adder were a general increase, this shouldevidently enable the Association to bargain withrespect to it. If the adder is not a general increase,but simply a factor in the guide curves, while thewage data might enable the Association to reachconclusions without the curves, this would appearboth more difficult and less precise. But if the latteris true as to the nature of the adder then it wouldappear that the complaint would fail in its allega-tions of violation by Respondent's announcing orgranting unilateral salary increases insofar as it ispredicated on the introduction of the adder.3.The MSDC proposalFollowing this,a meeting was held on June 6 atwhich the Association submitted a salary proposalsetting forthminimum salary distribution curves(called MSDC's) which the Association categorizedas a general increase proposal, but Respondent dis-agreed. Association witness Leonard testified thattheMSDC's were not substituting for or instead ofthe guide curves.This June 6 proposal stated in part:Prior to July 1, 1966, negotiations betweentheA.I.S.and the management of ShellDevelopment Company led to mutually ac-ceptableminimum salary increases for theprofessionalstaffatEmeryvilleResearchCenter. These salary increases were based onfactors affecting the economic status of every-one in Group B equally; they were general in-creases put into effect at a mutually agreedtime.Criteriaforexclusionsfrom theseminimum increaseswerenegotiatedandagreed to by the A.I.S. membership.After July 1, 1966, management unilaterallychanged this working relationship by introduc-ing the "competitive adder". It was claimedthat this salary administration policy conformsto the practices of "significant competition"and that it was adopted in order to avoid the"ahead-behind" salary situation.The A.I.S. protested this unilaterally adoptedchange in salary administration on the groundsthat it introduces economic factors which af-fect all Group B members equally, into thedomain of individual salary increases andleaves no assurance that a Group B member'ssalary keeps up with the rising cost of livingand increasing productivity. The implementa-tion of the policy since July 1, 1966, has led toa salary lag,especially large for persons withhigh experience credit. It appears that the at-tempt to get away from the "ahead-behind"situation for the group has led to an "only-be-hind" situation on an individual basis.The A.I.S. is willing to recognize a salary ad-ministration system which grants salary in-creases on an individual basisifthegeneraleconomic factors which are part of such in-creases are subject to negotiation and providedthat individual salaries of members of Group Bare not allowed to fall below salary levelsestablishedby criteria set forth in thisproposal.The right of the A.I.S. to request ageneral increasefor all members of Group B isalsomaintained.[Emphasis supplied in preced-ing line only.] EMERYVILLE RESEARCH CENTERThe proposal then states drastic changes areneeded to correct inequities which it then discussesand subsequently makes a salary proposal.It says guide curves are not yet available. Alsothey are recomputed yearly and bear no direct rela-tionship to the curves used during the previousyear. The proposal then asserts:(I) This feature makes it impossible formembers of Group B to determinewhatchanges in salary levels are plannedfor any yeareven though the percent "competitive adder"is ,announced. In fact, this system with the"competitive adder" applied tothe curvesap-pears designed tomisleadthemembers ofGroup B into believing the "addition" is tolastyear's salary levels.It seems rather meaninglessto announce the percent "competitive adder"when it is added to, and computed on, an un-defined, secret base. [Emphasis supplied.]The letter of proposal then claims the guidecurves do not conform to "professional-wide data"particularly those with high experience credit; thatplans to bolster the system are inadequate; thatmanagement's definition of "significant competi-tion" is too narrow; that the present system cannotbe adequately policed by the AIS; that managementshould depart from its present system of grantingincreases only when they amount to 5 percent ormore, that the Association does not have access toinformation necessary to understand salary ad-ministration of employees in the Service Division."It then proposed:The A.I.S. proposes that salaries of Group Bbe administered according to the followingthree guidelines:(1) The merit guide curves used by manage-ment for salary administration will be suchthat they result in salary distributions whichequal or exceed a set of Minimum SalaryDistributionCurves (MSDC). By June 30,1969, all salaries will equal or exceed theMSDC given in Figure 1 of the Appendix tothis proposal.(It should be emphasized that the MSDCrepresent percentile distribution of salaries as afunction of experience credit, are not directlyrelated to merit, and are not intended to be thesame as the Merit Guide Curves used byManagement.)(2)Adjustments to the salaries of all Group Bmembers will be made on or before June 30,1968, to conform to the MSDC given inFigure 2 of the Appendix.(3)All Group B members of the Service Divi-sion will receive a general salary increase of10% on or before June 30, 1968.APPENDIXThe following procedure was used to deter-mine the percentile minimum salary distribu-tion curves given in Figures 1 and 2.513(a) Percentile salary distribution curveswere constructed for 1965 by using percentiledata points from the "all-industry" Tables ofthe 1965National Survey of Professional Scien-tific Salaries.The resulting curves were cor-rected for Ph.D. content of the appropriatesegment of Group B. Slight adjustments on theraw salary distribution curves were made toeliminate any negative slopes. The year 1965was selected as a reference point because thiswas the last year in which a negotiated andagreed upon salary increase was put into ef-fect.(b) TheMSDC's for 1968 and 1969(Figures 1 and 2) were then derived fromthose of 1965 by addition of percentagesreflecting rises in cost of living, increases inproductivity, and Bay Area cost of living dif-ferentials.The MSDC curves 1 and 2 referred to above areattached hereto as Appendixes C(1) and C(2).The MSDC's accordingly are not a substitute for'the guide curves. They would also be inoperative tothe extent the salaries management pays on its ownare in excess of the MSDC's minimum levels. Theywould be operative only to the extent raises theRespondent pays on its own with reference to itsown curves during the salary year are less than theminimums set by the MSDC's. To such extent theMSDC's are intended to require Respondent at theend of the year to give additional raises to meetthem. Raises included would not be in the samepercentage amount and under the proposal wouldgive more effect to experience credit.The Association considered that the curves wereminimum salary distribution curves with a certainpercentage in the top group (10) other percentagesof persons in groups below and a certain percent-age (10) in the bottom group. They were not in-tended to alter Respondent's existing policy of giv-ing raises to group B members at varying timesthroughout the year. They were intended to resultinan upward movement of Shell's salary guidecurves.AssociationwitnessEastman, executivecommittee member from March 1967 to September1968, testified under these curves "not everybodybut a large percentage should have received a raisein June." The MSDC's were to be complementaryto but not a substitute for the guide curves.Eastman testified that in 1968 raises would varyfrom 0 to 25 percent on up and in 1969 from 7to 20 or 30 percent under the MSDC's.The parties again met on June 18 to discuss theMSDC proposal. Respondent objected to theproposal on ground it was not a general salary in-crease as the term had been used at Shell under thecontract-Association witness Eastman testified hehad never heard of such a general increase at ShellGeggis and Douma both testified as set forth that a"general increase was to practically all employees" About 30 employees not covered herein 514DECISIONSOF NATIONALLABOR RELATIONS BOARDat the same time and in the same amount." TheMSDC's, after being presented on June 6, werediscussed on June 18 and 25 (and in July). At theend of the meeting on June 25, the Association,throughLeonard,askedGeggiswhether theRespondent intended to put into the curves the 4-1/2 percent adder on July 1. There is some disputeas to whether Geggis said he would announce it thenext meeting or whether he said "yes."" In anyevent, on June 28, the question was again broughtup at the beginning of themeeting.Geggis said thatthey were putting a 4.5 percent adder into thecurves on July 1, the next workday. The adder wasaccordingly inserted on July 1. Thereafter, in July,there occurred further discussion of the MSDCproposal of the Association. Finally, on July 30, theRespondent rejected this proposal.The issues obviously posed by the foregoing are:First, whether or not the adder is in the nature of ageneral increaseand if not whether the contractcovers it. In order to evaluate this, I will first con-sider(a)what it actually does or does not do and(b) what certain data may or may not esta,blishwith respect to the granting of wage increases at theRespondent in the past. Second is the questionwhether the Respondent either bargained or wasexpected to bargain or could have been expected tobargain with the Association concerning the adderduring the period involved-that is whether anyreal request was made by the Association to so bar-gain concerningthe adder. Third, whether or notthere is any inconsistency between going aheadwith-the introduction of the adder on July 1 beforecompleting discussions as the the MSDC's.D. Additional Facts, Findings, and ConclusionsFirst,with respect to the matters involved, is acontention of Respondent that Section 10(b) of theAct requires the dismissal of the complaint herein.Inasmuch as this would be dispositive, if applicable,and a necessary prerequisite to a valid charge andcomplaint, I am first considering the same althoughthe ultimate conclusion I am reaching herein willnot be affected thereby. Respondent evidently con-tends that the unilateral insertion of the adder intothe curves in 1966, if it were an unfair labor prac-tice, should have been challenged within 6 monthsthereafter. The difficulty with Respondent's posi-tion is that the charge herein filed August 27, 1968,involved the adder inserted on July 1, 1968, not1966, and the contract pursuant to which this adderwas inserted was a renewed contract effectiveNovember 16, 1967, to November 16, 1968. Thischarge, filed August 27, 1968, accordingly involvesan act of July 1, 1968 (less than 2 months before),which is to be construed under the current contractwhich was not even extant in 1966. Necessarily in-volved is interpretation and application of this con-18Leonardand Wald, Association witnesses, said Geggis said he wouldannounce it subsequently Geggis testifiedhe said "yes "tract effective in November 1967 to this act of July1968 The legality of insertion of this adder wouldaccordingly appear to be based on the time it wasput into effect (July 1, 1968) under the contractthen in effect. The legal or illegal act here inquestion is not legality of the contract but of an acton July 1, 1968, under all the circumstance. I ac-cordingly find Section 10(b) inapplicable.Another one of Respondent's contentions is thatthe adder is in essence a permanent part of thewage structure, that is a condition of employmentand therefore something that could be unilaterallyeffected. In my judgment, this is intertwined and re-lated to the question concerning the interpretationand application of the contract, that is, what theRespondent may or may not do thereunder pur-suant to its right to give individual merit increasesvis-a-vis what it must bargain about with respect togeneral increases. Accordingly I will consider thisin conjunction with and as part of the discussionconcerning the matter of whether or not the adderamounts to a general increase, and whether or notit is part of the merit system.1.The adderas a general increaseA principal question to resolve herein is whatdoes the term "general increase" as used in thiscontractmean? The term "general increase" asused generally has some significance but I considerwhat the term means as used in the instant contractparticularly pertinent.There is no question that as applied under thecontract the parties have generally used the term"general increase" to connote an increase to all oralmost all of the employees in a particular amountat the same time. Respondent witness Douma, whohad been involved in salary administration since1949, testified:19Now, based on that experience, can you tellus what meaning the term "general increase"has at Shell?A. At Shell it's meant that the great majori-tyof the individuals get the same increaseeither in absolute terms or percentagewise atthe same time.Q. And by "great majority," you mean inpercentage terms like what?A. 98, 99 percent.Respondent witness John Dorin, who worked inpersonnel and industrial relations from 1951 to1962, testified:Now, the general increases which were givenfrom '51 to '62 from time to time, were theygiven to substantially everyone in the group?A. To my knowledge, they were given toeveryone in the group.0. At the same time?A. At the same time.18 Since 1962, Douma has been manager of the Service Engineering De-partment EMERYVILLE RESEARCH CENTERQ And in the same percentage amount?A. In the same amount.According to Douma, in the 1965-1966 negotia-tions the Association took the position that "gen-eral"means "all and not some" and referred toa dictionary to support its position. Association wit-ness Magoon also testified that in 1965-66 the As-sociation had taken the position that a "general"with any exclusion was not a "general" at all.Magoon, on cross-examination, testified that sincehe commenced work for Shell in 1956 or 1957, ex-cept for 1965-66, in a general increase everyonegot the same amount or same percentage In1965-66, most received 4-1/2 percent retroactiveto October 1965. According to Magoon, a numberreceived 2 percent in April 1966. The percentreceiving general raises was 98.8 with a total of fivepersonsexcludedbecauseofdecliningmeritratings.Whether or not these five are ones whoreceived 2 percent in April 1966 is not clear.General Counsel's Exhibit 16 indicates this generalraise was 4.45 percent of the payroll. It follows thatall but a few must have received the 4-1/2 percentgeneral increase. Association witness Wald testifiedthe last general increase was in 1965.20 AssociationwitnessLeonard testified that the Association'sJune 10, 1968, bulletin defines a "general" to in-corporate these three elements. The June 10 bul-letin reads:Prior to July 1, 1966, negotiations betweentheA I.S.and the management of ShellDevelopment Company led to mutually ac-ceptableminimum salary increases for theprofessionalstaffatEmeryvilleResearchCenter. These salary increases were based onfactors affectingthe economicstatus of every-one in Group B equally;they were general in-creases put into effect at a mutually agreed ontime.Criteriaforexclusionsfrom theseminimum increases were negotiated and agreedto by the A.I.S. membership.Ialso note no denials of the foregoing from anyof the Association witnesses although there wastestimony by Douma for Respondent and Magoon,Association witness, that on a few occasions the As-sociation and the Company agreed to exclude ap-proximately 5 people out of the unit of about 400from a general increase. Five were apparently sotreated in 1964 and also in 1965.21 Such exclusionfrom general increases apparently were predicatedon declining merit ratings.The practice relative to granting merit increaseshas been previously set forth. It should be notedthat these were based upon the guide curves whichwere made up annually by the Respondent from thedata set forth. These curves were adjusted in therespects enumerated, including increasing them to20 Evidently referring to the increase agreed on in 1966, retroactive toOctober 1965 Testimony of Association witness Magoon is to similar ef-fect2'G C Exh 16 indicates no exclusions in 1960, 11 in 1962, 5 in 1964,515take into account anticipatory factors in the upperhalf between 1957 and 1961 as well as the otheradjustments for the PHD factor, changes in startingrates, experience, etc. In so doing, the Respondenttook into account competitive wages paid by thosefirms considered to be comparable to it. This neces-sarily involved taking into account economic fac-tors which are inevitably involved in a competitiveprocess. A principal difference between what thesefactors and those the competitive adder involve isone of time, for instance, the curves prior to theadderwould incorporate competitive or otheraspects as of a given time. In the circumstanceswhen the curves were increased above the medianfrom 1957 to 1961 to take into account anticipatorychanges,thesewould involve contemplatedchanges, but to reach a decision as to these,economic elements would necessarily have to beconsidered. In the case of the adder, what it ap-pears to do is take into account economic aspectsin the form of trends in gross national product, in-flationary trends, wage settlements in major indus-tries, and overall demand for technical/professionaltalent. The adder looksin futurowith respect to themovement of salaries of Respondent's competitors.There is no question that this takes into accountitems that would ordinarily be taken into account ineffecting what is generally considered as a generalincrease. The same though, to a lesser degree, istrue of items that were previously considered by theRespondent in adjusting the guide curves upwardson the basis of an analysis of its competition in thepreceding period.UnlessRespondent were toremain consistently behind its competition duringthe entire time, it would necessarily in effecting theguide curves have to be taking into account likefactors in a perhaps more general way. The com-petitive adder was evidently included to take intoaccountin futurothe same elements. Admittedly,this adder in the curves could eliminate the needfor a general increase or a substantial part of theneed for a general increase insofar as the em-ployees generally might be affected thereby.According to Magoon, Frank Douma said con-cerning the adder in May 1966 that one of its ef-fects was that anyone retaining a merit rating underthe adder system would receive a raise22 within a 2-year 'period.Magoon additionally testified thatDouma also said that "if the system worked ashoped for, the A.I.S. would have no need for ageneral increase." According to Leonard, in the1968 meetings concerning the adder, Geggis statedthat, through the competitive adder, 80 to 90 per-cent of the group B members would receive raises.These statements appear to be undenied, and in anyevent I credit Magoon and Leonard with respectthereto.and 5 in1965 No "general"increase wasgiven in 1961 or 1963PYAs reflected both in testimony and Resp Exh 15, "merit" increaseshave averaged over 5 percent(at least sinceJuly 1964) 516DECISIONSOF NATIONALLABOR RELATIONS BOARDThe latter makes it appear thatthere was an ef-fort to use the curves to avoida general increase onthe part of the Respondent. No doubt this may havebeenoneofRespondent'sreasonstherefor.Respondent's competitors or those whomRespon-dent considered to be its competitors were notgranting generalincreasesbut maintaining a wagepolicy which had not been granting such increases.Itmay be that Respondent was seeking to effectsuch a wage policy and avoid the need fora generalincrease by implementing through the adder its pol-icywith respect to merit increases. However, thefact remains that Respondent in pursuing this pol-icy was acting in a manner similar to its previousconduct with respect to merit increases but makingone change therein-the adder. Admittedly, thiswas a substantial change but one that appears tosubstantiallyconformwithpriorconduct inestablishingmerit limits. Any merit system has tohave certain limits. Ordinarily, these are bargainedfor by establishing minimums and maximums withina rate range which usually moves up when generalincreases are given.In this case, throughout the course of bargainingbetween the parties, the merit rate range systemhad been delegated to the Respondent, with the As-sociation from time to time negotiating for ageneral increaseWhat the adder appears to do isto increase the limits of the curves and raise themhigher than they would have been otherwise Butthis does not necessarily mean that "general in-creases" would be given to the employees as theterm "general increase" has been understood eitherunder the contract or in general usage. Each em-ployee still has to be given a merit rating that placeshim within a particular band or "rate" range andthen a specific increase given to him whether thereis or is not an adder. What the adder does is tend toraise the curves and therefore the probability ofemployees receiving larger increases. It does notfollow that the employees would all get larger in-creases or any increase or the same amount of in-creases based upon the addition of the competitiveadder. The likelihood appears to be that more in-creases will result and that the increases will begreater. This consequence would normally followfrom the higher curves and the fact that average"merit" increases since July 1964 have exceeded 5percent and since 1966 increased upward to 8 per-cent.However, this does not mean more to all,doesn't lead to the same amount, and doesn't resultin increases at the same time. Neither does it followthat what has in fact occurred since 1964 and 1966necessarily will occurSo the question is, where does the competitiveadder fit in the wage structure? Without a history ofbargaining and without the contract, a cogent argu-ment can be made that, although the adder mightnot be a part of the usual merit system andalthough not the exact equivalent of a general in-crease, it would be an element in a wage systemthat should require bargaining. Before evaluatingthe question of whether under the contract, eventhough the adder may not be a general increase, itmight be separatefrom the merit system as contem-plated therein,certain mattersand data should beconsidered.First, it should be noted that the inclusion of theadder in the curves does not preclude or prohibit arequest fora general increase.It is clear that theAssociation so understood and did seek a generalincrease after the inclusion of the adder. In the au-tumn of 1966 it requested an increase of 7 percentwhich was considered by Respondent and rejectedin January 1967. In 1968, it requesteda "generalincrease" for serviceengineeringpeople. It also in-troduced evidence herein which, according to As-sociationwitnessWald, established that salarylevels should be adjusted upward from the pointthey were at the end of the last general increase in1965 by 23 percent to bring them to the properpoint in 1968.23The Association contended in a statement whichit read on July 17, 1968, that the adderis a generalincrease and asserted therein:Ithas been and is the opinion of the A I S.,that the "Competitive Adder" is a general-typeincrease and thus is negotiable persuant [sic]to our contract. We base our policy on the factthat the economic factors used in setting theCA,namely increases in cost of living andproductivity,are the same ones generallyrecognized as subject to negotiation for generalsalary increases. As you know, the proposalsubmitted by the A I S. to Shell managementrecognized these factors and used them toestablish the MSDC. [Emphasis supplied]According to the testimony of Geggis and the state-ment of April 17, 1968 (supra), given to the As-sociation concerning the adder, the elements ofcost-of-living and productivity do not "set" thecompetitive adder. Douma testified.TRIAL EXAMINER: All right. You refer theretowage settlements in the major-study ofsuch indicators-it isn'tnecessarily exclusive-such factors as: "wage settlements, trends ingross national product, overall demand fortechnical/professional talent and inflationarytrends."And then you add. "but it is notlimited to these."Now, are those essentially the factors9THE WITNESS. Yes, these are the things welook at The words were carefully chosen,because we didn't want to give the impressionthat we have some kind of formula that weweight the wage settlement on the change inthe GNP or we weight this.13After the adder was incorporated into the salary system, the Associa-tion executed two agreements,both giving it the right to negotiate forgeneral increases EMERYVILLE RESEARCH CENTER517It's a matter of looking at these things andlooking at the demand for professional talentand saying that in our view, because of thesethings, saying that if we build about four and ahalf percent into the curves our people will bepaidcompetitivelyin the coming year.The following year you may look at exactlythe same factors-and it's just a conclusion-it's just a feel for things that tells you five and ahalf might be the right guess. [Emphasis sup-plied.]The sole criteria which Respondent assertedlyuses in determining whether a general increase isappropriate is whether there is a pattern among itscompetitors of paying general increases to profes-sional employees. Douma stated on direct examina-tion that in the 1966-67 negotiations concerning ageneral increase the Association presented to theRespondent some "cost of living and productivityfigures." He then testified:Q. And did you make a statement to the As-sociation with respect to your views as to therelevance of those items?A.We had gone through this type of thingbefore, and I think I just repeated what theyhad heard me say before; that is, what welooked to was competitive parties and not toproductivity and cost of living as a basis of sa-lary changes.Douma was subsequently asked on direct ex-amination.Q. Now, the question is: Did the Associationreply to the Company's contention that it hadnever given generals on the basis of cost of liv-ing and productivity before?A. They acknowledged this to be true.Association witness Magoon confirmed that onnumerousoccasions ^Douma or Respondentrepresentatives stated "The significantcompetitiondoes not warrant our giving an increase" or similarstatements. [Emphasis supplied.] Association wit-ness Dorin testified that the general increases thatwere given by Respondent to the professionals fromtime to time coincided in time, with general in-creases "granted by oil companies in the industry."Dorin also testified-Q. And did Shell Emeryville ever pay ageneral increase in a period of time in whichthe oil companies in your survey did not?A. Not to my recollection.The question remains as to what was the key togranting of merit increases before and after the ad-dition of the adder. The Association issued a bul-letin containing certain data, attached hereto asAppendix D reflecting information that it had beenfurnished with respect to increases granted beforeand for 2 years after the inclusion of the ,adder.These reflect increases based upon the averagenumber of employees employed throughout theyear. In addition, the Trial Examiner requested datawith respect to increases granted to those em-ployees who had worked throughout the entireyear. The Respondent has objected to this data asnot representing a proper basis but furnished suchinformationwhich is set forth in Appendix E.Respondent's contention in essence is that it wouldbe more accurate to use the average number of em-ployees to determine the granting or nongranting ofgeneral increases which it contends are given tothose who are there at a given time. However, theTrial Examiner in order to evaluate and comparethe preadder period with the postadder period, be-lieved it would be more effective and accurate toconsider employees who worked throughout agiven year and who might be expected to receiveone or the other type of increase to ascertain whatthe effect of the adder might be. Obviously thelatterwould incorporate those regularly employedand reflect the extent to which those so employedreceived an increase during a given year.24These data as set forth in Appendix D coveringaverage number of employees reflect that therewere more increases under the "merit" system (ex-cluding general raises) following the adder than be-fore. The number ranged from 1960 at 62.3 per-cent to a low of 41.8 percent in 1963 and to 56.6percent in 1965, the year before the adder. In1966-67, the percentage was 67.4 percent and in1967-68, 72.8 percent. The number of "merit" in-creases was obviously higher after the adder thanbefore and in the absence of any "general in-crease."The data respecting "merit" increaseraisescoveringthosepersonswhoworkedthroughout the year in Appendix E went back to1958 and showed highs of 73.59 in 1958 and 66.9percent in 1960; lows of 46.1 in 1963; 64.0 percentin 1965; 66.4 percent in 1966, and after the adder,74.9 percent in 1966-67, and 83.0 percent in1967-68.25Testimony also indicated that following theadder, in the course of 2 years, only a few peoplewould not receive an increase. Even these figures,whether taking the average number of employeesthroughout the year or the total number whoworked throughout the year, reflect that there wasstilla substantial number who did not receive ayearly increase after the inclusion of the competi-tive adder.This number, depending on which figures areused, was from about 25 to 32 percent during 1967and from 17 to 29 percent in 1968. The number ofthosewho were not receiving any increase ac-cordingly still remains substantial after the adder.Also, I have noted the change in eligibility require-ment for a merit increase from a year to 3 monthsaftertheadder.Respondentalsopresented2" I note thateligibility fora merit raiseafter the adder was reduced fromafter the change12 months to3months which could affect comparability data before and25 These figures in 1966-67 and 1967-68 start with the end of June427-835 0 - 74 - 34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Douma that other factors besides theadder could be the cause of the increased percent-age of people receiving merit raises thereafter.26Ialso note a question still would remain as to theamounts given in the years and when given. Appen-dix F provides some of this data although notnecessarily all that might be pertinent. As previ-ously stated, the Association contended that it hadnot received a sufficient increase and was seeking afurther general increase.Another question regarding the adder is: was theinstitutionof the adderan insertionof somethingdifferent from either a general increase or an ele-ment related to the merit system? I note first thatthe complaint appears to view the adder asper seeffecting salary increases. Second, both the GeneralCounsel and the Association have contended thatthe adder is tantamount to a general increase. TheCharging Party, as previously set forth, also con-tends the adder is something "basically new in theCompany'ssalaryadministrationplanandsomething not contemplated by the contract." TheGeneral Counsel also asserts the effect of the adderon the guide curves "demonstrates that the adder isa subject on which the AIS has a right to bargain."The Respondent asserts that the adder is simply anadditionalelement inthe construction of the guidecurves as part of the merit system under the con-tract. For reasons set forth bothsupraandpost,Idonot consider that the adder is something which ab-hors the contract. Rather I am finding that it iscovered by the contract in the light of themeaninggiven to the contract by long-established practicethereunder.The complaint, as set forth,allegesthatRespon-dent announceda unilateral increase in salaries andput these into effect on July 1, 1968.It is clear thatthe institution of the adderresulted inno salary in-crease at the time it was inserted. While the addercould resultin a number of increases and in moresubstantialamounts and probablydid so in nu-merous instancesthanwould have occurredwithout the adder, it does not follow that the addertherefore is equivalentto a general increase thatmust be bargained about under the contract or toany salary increaseper se.Appendix F also reflects monthly changes: innumber of persons and percentage of persons in-creased; dollar amounts, including dollar range ofincreases; and range of individual percentage in-creases including low, average, and high. An ex-amination of these do not show general increases.They reflect the number monthly in varyingamounts and percentages. There is reflected ahigher individual percentage increase range follow-ing the adder but the significance of this is notevident since the number involved in the higherrange is not enumerated. More significant is thatthe average range increased after the adder asshown in Appendix F, apparently by about 2 per-cent. Even so the allegations of the complaint con-sidered as set forth have not been established. TheGeneral Counsel cited C &C Plywood,384 U.S.903,27 in support of his contention that unilateralannouncement and insertion of the adder in theguide curves was a violation. However, this case ap-pears to be inapplicable on the basis of the factswhich did not reflect a contractual history, such ashere, involving the development, use, and applica-tion of the guide curves by Respondent, herein, ineffecting itsmerit system and granting merit in-creases. It is true the contract here (as there)referred to individual merit increases. But here themerit increases remained individual under a systemof practice developed and acquiesced in under thesame provisions of contracts for 18 years from1948 to 1966, which provisions continued to berenewed thereafter, following the adder, to date.28In addition, the question involved therein was aspecific one as to bargaining about a change thateliminated a rate range and provided for the samerate for all employees in certain crews.At the most, the argument that could be madeabout the adder is that it may hinder, impair, ormaterially affect the Association's ability to bargainabout a general increase, but the adder does notprevent the Association from so doing. Neitherdoes itper seeffect an increase. On this basis aloneY6DoumatestifiedA variety of factors go into the percentage of people getting raises,two depend on how much the competitive salaries move that we getthe basis data from It would depend on the age of the group There aredust too many factors tojust be able to say this and this alone was thecause of thisHe was then askedQ (By Mr Hellbron)Is it the case that the fact that the competitiveadder was in the curves and raised them somwhat was one of the fac-tors which contributed to the percentages being a little higher than thelast column in those last two years than they were in the years im-mediately before'A Oh, yesBut-on the other hand, the fact that we mentioned earlier-thedecompression(as corrected by Appendix A) factor-may have beena far higher factor in this than the competitive adder or the movementof the competitive salaries themselves-the base dataTRIAL EXAMINER All right Where would the decompression (as cor-rected) factor-or how would that have been a bigger factor'THE WITNESS Well, since this went into the curves of people with 20years' experience and beyond, it may have brought a number of theminto a position where they could get a merit increase than anythingelseI dust say "may have " I'd have to sit down and look at the number ofpeople in various placesSee, you get into the number of people who change their rating, andbecause it's a tight system, if you have 10 percent of the people at thetop and, let's assume that we promote a lot of those people out, thenthis would in effect serve as a vacuum and pull up a lot of other peoplefrom Group 2 to Group I And this in itself will cause the people tomove from 2 to I, to get increasesAll I am saying is there are a number of things that go into thismakeup, and to just say this and this alone caused a change-you dustcouldn't say it27CfN L R B v HonoluluStar Bulletin,Inc , 372 F 2d 691 (C A 9)28 Since this type of issue involves contract provisions, history, in-terpretation,construction, and application,resolution of cases may differfrom case to case with varying results based on factual differences SeeN L R B vHonoluluStarBulletin, supra,fn27, distinguishing C & CPlywood, supra EMERYVILLE RESEARCH CENTER519itwould appear that the complaint should bedismissed. As for the question of impairment of orimpingement on the Association's ability to bargainfor a general increase, this has been inherent in themerit system established and acquiesced in undercontracts since 1948 with this Respondent. Theguide curves, ratings, and increases thereundernecessarily have had an effect on bargaining for ageneral increase. It may well be true that the addi-tion of the adder has enhanced such effect.But as Ipreviously noted the parties could have bargainedin two successive periods prior to entering into newcontracts in 1967 and 1968 to change this effect ifsuch were desired, but they continued to operateunder the same contractual provisions set forth inarticle Xii, sections 1 and 2.Although I question whether the adderper sebecame a "condition of employment" as contendedby the Respondent in the face of Association's ef-fort to arbitrate such in 1966 and the filing of anunfair labor practicecasethereafter in 1967, 1 con-clude, as found, that the adder is a rational exten-sion of the established merit guide curve system29which had been established under the contract andwhich the Association did not seek to renegotiateon two successive occasions when it could have sodone following the introduction of the adder.30 I amtherefore finding that the term "general increase"as used inthe contract does not encompass thecompetitive adder to the guide curves and ac-cordingly that the competitive adder in the curvesdoes not amount to a general increase or any in-creaseper se.2.Did Respondent unilaterally effect the adder ofJuly 1, 1968, without first fulfilling whateverobligation it may have had to bargain?In addition to the foregoing, Respondent arguesthat it did discuss and was willing to discuss thecompetitive adder and to bargain about it but thatthe Association did not choose to do so in 1968.This involves a consideration of several matters:First,whether Respondent was willing to discussand bargain about the adder and whether the As-sociation sought to bargain about it; second,whether or not the Association proposal concerningMSDC's involved negotiations for a "general in-crease" as the term was used in the contract; andthird, whether or not the Respondent was obligatedto complete discussions as to the MSDC's before itwas warranted in putting into effect the competitiveadder on July 1, 1968.As previously set forth, the adder was firstbroughtup during 1968 by the Associationrequesting an explanation of it. On February 2,1968, the Association requested a meeting "tofurther explore and discuss the system of salary andadministration that was begun on July 1, 1966 andiscurrentlyinuseby the Company." [Emphasissupplied.] On February 29, a meeting as previouslyset forth was held. The Association asked Respon-dent for a presentation of its Salary Administration.At the February 29 meeting, John Eastman, out-going chairman of the Association Executive Com-mittee, according to Association witness Leonard,outlined the "history of the objection to the uni-lateral introduction of the competitive adder andstated that the Executive Committee believed thatthis was a violation of the National Labor RelationsAct and asked the Company to open new fulldiscussion at this point or in the near future of thecompetitive adder, as well as the salary system,perse,and inform what was to be the new executivecommittee members of the salary administrationand the factors involved in deriving the competitiveadder."Eastman testified:We wanted to continue salary negotiationswhich were broken off for want of data. Theguide curves had been requested, and althoughwe didn't have them, we wanted to try andreach an interim agreement without them.Second of all, I emphasized quite stronglythe A.I.S.'s continued oppostiton to the Com-pany's continued use of the competitive adderwithout the agreement of the Association.And, thirdly, I requested that the Companyrepresentatives present to us at the next meet-ing a full, complete, open presentation explain-ing what the competitive adder was-how itwas derived, where it came from, and anyother pertinent information about the methodof salary administration in use.31On cross-examination, Eastman testified:Q. (By Mr.Heilbron)The salarynegotia-tionswhich on February 29th you told Mr.Geggis you wanted to continue, what werethose salary negotiations for?A. For increased salary.0. They were for a general salary increase,were they not?.A. Yes.Geggis testified concerning Eastman's position atthis meeting:"As previously set forth,until the addertheAssociation neverquestioned the operation of that systemArt XII, sec 2 providesthat "nogeneral increase under I B above shall be putinto effect until approved bythe Association"Evidently at no timepriorto the adderdid the Associa-tion consider that the guide curve system amounted to a general increasealthough admittedly the curveswere higher everyyear'0 From this findingitfollows that I find the adder is not outside thescope of the contract but is covered therebySiLeonard corroborated Eastman's testimony and added as to the infor-mation concerning the salary administration"This was to be done inpreparation for a salary proposal that the Executive Committee intended tosubmit to management"This latter would indicate that the Association'srequest for information concerning the adder was not for purpose of bar-gaining as to it but for use in connection with its own proposal 520DECISIONSOF NATIONALLABOR RELATIONS BOARDHe did review the attitude of the Associationin the course of that February 29 meeting,which was an attitude, as he explained it, ofopposition to the competitive adder. But therewas no reference to violation of the Act oranything like that.On April 10, as stated, the Respondent informedthe Association concerning the nature of the meritsystem and the adder, including the matters andelements considered in connection therewith. Also,by the document dated April 17 set forth,supra,Respondent furnished these in writing to the As-sociation.Following that, there were meetings concerningMSDC's on June 6, 18, and 25. At the very end ofthe June 25 meeting, inquiry was made of Geggiswhether the Respondent was going to put in theadder and Geggis, as set forth, replied "yes" at thevery end of the meeting. The question was repeatedat the June 28 meeting. Geggis amplified his answerthat Respondent was going to put in the adder onJuly 1, which was the next workday. From the timeon April 10, when the Respondent announced the"anticipated" or "projected" adder on July 1, therewas no other effort to discuss or consider the adderby the Association and no stated objection theretountil June 28, 1968. In the past-1967 and 1966-the Association had not requested to bargain as tothe adder although it had objected thereto.The question is what obligation to bargain couldthe Respondent have concerning a matter whichtheAssociation did not directly seek to bargainabout? The Association's position appears in part tobe that this would have been a futile act firstbecause the prior acts and conduct of Respondentmanifested such and second because it did not havethe guide curves which were the subject of thepreceding case. As to the first contention, priorconduct of Respondent might shed light on currentconduct and attitudes but it could notper sein-definitely excuse all need for affirmative action bytheAssociation.Further,when the Associationsought information concerning salary administra-tion and the adder in February, it was furnished onApril 10. As to the second contention respectingthe nonfurnishing of the guide curves, the Associa-tion contends it could not bargain concerning theadder, and any action with regard to the adder onthe part of the Respondent must necessarily be inviolation of the Act. There is a certain logical forceto this contention except it seems to say that untiland unless the guide curves are furnished to As-sociation, any action that the Respondent takeswith regard to salary items either pursuant to thecontract or abhorrent to the contract is a violationunless the Association specifically agrees thereto. Itappears to me that certainly within the frameworkof the contract, the Association, by continuing toenter into contracts, may be said to be agreeing towhatever such contract may entail.32 The conten-tion of the Association with regard to a continuingviolation through the adder because of the non-furnishing of the guide curves accordingly appearsto go too far.33 Both because of this and the factthat I consider the contract governing, I find that itwas incumbent upon the Association to pursue bar-gaining concerning the adder in 1968 or at leasthave indicated much earlier than June 28 that itwas objecting to the introduction of the specificadder on July 1, so that it would have been possibleto have discussions and negotiations concerning theadder prior to June 28. The assertion as of June 28,the day before it was due to go into effect, that theAssociation objected to it, in my judgment comestoo late under the circumstances. I am aware, as setforth, that the Association on February 29 in-dicated its continuing objection to the adder. Itrequested more data concerning the adder34 andthen dropped the subject after April 10 until June25 or 28.Another question involved is whether or notthere is an inconsistency between the MSDC's andthe adder and whether or not the MSDC's involveda general increase which might in some way con-flict with the possible effects of the adder. Theanswer to this appears to be that although the As-sociation contended the MSDC's involved a generalincrease, the fact is that MSDC's would not haveresulted in a raise for everyone in 1968, but mostpeople in the unit would have received an increase.However, the range of resulting increases wouldvary greatly. They would range from 0 to 25 per-cent in 1968 (and in 1969 from 7 percent to 30percent). Eastman, as set forth, admitted that hehad never heard of a "general" increase such asthis at Shell. Second, since I here concluded thatthe adder was not a general increase, even if theMSDC's were, there would be no direct conflict.Similarly, even if the adder were a general increase,if the MSDC's are not there would appear to be nodirect conflict. Whether or not there would be anindirect conflict would depend on the action of theparties and the overall circumstances-for instancethe extent of the adder and what other determina-tionsRespondent might make thereafter. In thisrespect, the Association itself indicated that it didnot consider the MSDC's were in conflict with theguide curves. It asserted:(Itshould be emphasized that the MSDCrepresent percentile distribution of salaries asa function of experience credit, are not directlyrelated to merit, and are not intended to be thesame as the Merit Guide Curves used bymanagement.)Leonard testified they were not intended as a sub-stitute for the guide curves with or without the" This does not imply any waiver of the Association's right to the dataand informationordered bythe Boardin the prior case' It also appears inconsistentfor the Association to take this postitionherein,after asserting in February that it was seeking to negotiate evenwithout the guide curves11 See testimony of Eastman,supra EMERYVILLE RESEARCH CENTER521adder in them. Eastman described them as a com-plement but independent. Eastman testified further:So we can just pin down a little bit more-the proposal was not meant as a subsitutue formanagement's salary guide curves?A. This proposal was meant as a comple-ment to the guide curves, not a substitute.Q. Right.And the idea was that management wouldhave its set of curves on the one hand-A. Yes.Q.-into which it would put such factors asit felt like putting?A. Yes.Q. And during the salary year it would paysalaries with reference to those curves?A. Yes.Q. And then to the extent that the raisesthat it had made in doing its thing did not meetthe minimums that the MSDC sets, why thenmanagement would have to pay more moneyto the people to meet the MSDC's?A. Yes.It is evident that MSDC's and the guide curvesare independent of each other. The MSDC's con-template Respondent will construct its own curvesand put into them the elements and increments itconsidersappropriateandpay salarieswithreference to them during the year. The MSDC's aretobe operative only to the extent the raisesRespondent gives during the year do not meet theminimums set by the MSDC's. In the latter case,the MSDC's would require the Company to pay ad-ditional raises to meet them, apparently at the endof the year.Itwould therefore appear that by presenting theMSDC's the Association was either ignoring orotherwise not pursuing a discussion or negotiationas to the adder. This could well be on the basis thatif the curves including the adder were unsatisfacto-ry the MSDC's would take care of any claimed in-adequacies in both individual and overall wages.The foregoing being the case, the Respondentcould not be expected or required to completenegotiations with respect to MSDC's before puttinginto effect the adder. This is also supported by thefact that although the Respondent took the positionthat it did not have to negotiate as to the MSDC'sat all, it did so voluntarily. Had the MSDC's in-volved a "general increase" which I have foundthey did not, Respondent would have had tonegotiate concerning them. Since I have concludedthat the MSDC's are not a "general" increase, asthe term is used under the contract, it follows thatRespondent did not have to negotiate concerningthem. Since their negotiation was on a voluntarybasis and it would not have been incumbent onRespondent to negotiate, there would appear to beno violation in inserting the adder without waitingto complete negotiations concerning the MSDC'seven if there was conflict between the adder andthe MSDC's.Admittedly, the situation herein is not a simpleunencumbered one. The issues accordingly do notlend themselves to simple clearly delineated catego-ries or easy resolution. The problems arise becauseof the contractual provisions coupled with contrac-tualhistory and the wage system or structuredeveloped thereunder. Based on all the foregoing, Ihave concluded that, under the contract, includinghistory,practice, and circumstances herein, thecompetitive adder does not amount to a general in-crease.Neither does its introductionper se"putinto effect ... salary increases," as alleged in thecomplaint. For that reason alone the complaintshould be dismissed.Second, whether or not it may be said that theadder impairs or impinges bargaining for a generalincrease, there was no request for a specific generalincrease made herein. Further, whatever the addermay be, the Association did not pursue eitherdiscussions or negotiations as to it after April 10,1968,but instead submitted a proposal, theMSDC's, which it admitted were independent oftheguide curves with or without the adder.Although the Association had objected to an adderin 1966, 1967, and at the February 29 meeting, ithad not pursued to finality its opposition theretoeither in 196635 or in 1967.36 Herein on February29, the Association first stated its continuing op-position, then asked to learn more about the adder.On April 10, it was explained and stated that anadder of 4.5 percent was "projected"37 for July 1,and on April 17 a written explanation issued. Thenthe MSDC's were proposed by the Association anddiscussed June 6, 18, and 25. On June 25, at theend of the meeting, Respondent was asked whetherthe adder was going in on July 1. Then again onJune 28 the same question was asked and Respon-dent replied "yes," and on July 1 the adder becameeffective.Under these circumstances, it would appear thatRespondent met any obligations it may have hadwith respect to bargaining as to the adder with theAssociation, unless the fact that it did not furnishthe guide curves necessarily leads to a failure tobargain herein. I have previously concluded it doesnot and noted that Respondent had evincedwillingness to discuss and consider the adder.38Accordingly, I find and conclude that Respon-dent did not fail and refuse to bargain concerningthe adder nor introduce it unilaterally on July 1,1968, in derogation of any right the Associationmay have had to negotiate concerning it. The factthat Respondent acted July 1 after the Union ob-jected June 28-the last preceding workday-does^ When it tried to take the matter to arbitration and went as far as ajudgment against at bya U S district fudge'eWhen it filed a charge and withdrew it31 See discussion, supra, re how this was presentedw Geggis testified that Respondent was and is prepared to negotiate as tothe adder 522DECISIONSOF NATIONALLABOR RELATIONS BOARDnot preclude such finding and conclusion. TheUnion had ample noticefrom April10 concerningthe "projected"adder to negotiate as to it but didnot seek to do so.Respondent does not have towait indefinitely to act nor to invite negotiations,but the Union should manifest in some mannerwithin a reasonable time its disapproval of theproposed change and/or its desire to discuss andnegotiate with respect thereto.39Neither does a last-minute objection preclude ac-tion,particularly where no request to negotiate wasthen made.40Leonard testified specifically that he didnotaskto negotiate as to the adder when Geggis,at the endof the June 25 meeting,replied"yes" to a questionof whether Respondent intended to put the adder inthe curves on July 1.Leonard did not object to theJuly 1 introduction of the adder on June 25 but didon June 28.41Leonard also testified in response to a questionof whether Respondent on June 28 said anythingabout the Association proposals that"they statedthat they wanted to continue to discuss them-thatthe introduction of a competitive adder should notprevent further discussion of our proposal,and theywanted to continue."Leonard also testified at twomeetings he suggested use of a federal mediator.Leonard was then asked:Q. (By Miss Girard)At either of these twomeetings where the subject of mediation cameup, was there any comment or discussion aboutwhether the competitive adder would bedelayed for this purpose?A. On our part we wanted to delay the in-stitution of the competitive adder and bring ina mediator.Q. Did you tell the Company that?A. Yes.Q.What did the Company say in response?A.Well, the firsttime this came up was onJune 28th.Q.What was said by Shell in response toyour remarks?A. As I recall-the response was: we willtake that under advisement.Q. Did they reply to your remark about notputting the competitive adder into effect?A. No.Q.When was-A.Well, yes.Iam sorry,they did reply.They statedtheyhad a timetable to keep, if Irecall correctly. [Emphasis supplied.]Geggis specifically testified that the Associationon June 28 did not ask td negotiate with respect tothe adder.Theremay or may not be conflict betweenLeonard and Geggis in this respect. Under all thecircumstances herein, Leonard's request to bring ina mediator might or might not involve negotiationof the adder, the MSDC's or both. Precisely whatwas to be mediated or what the mediator was to dowas not specified. I am aware that, according toLeonard, request was made to delay the adder andbring in a mediator and that the Respondent, ac-cording to Leonard, "stated they had a timetable tokeep, if I recall correctly." This does indicate adesire to delay the adder and could reasonablymean discussions or negotiations were desired as tothe adder. On the other hand, since neither hadbeen sought between April 10 and June 28, therecould be a question as to the purpose. Concededlythe Association wanted to delay the introduction ofthe adder.However,assumingthat the Association intendedthe mediator to effect negotiations concerning theadder, this was apparently not communicated toGeggis. Certainly there was no specific or explicitrequest to negotiate. Hence, Geggis' answer thatthere was no request to negotiate is literally trueand may well have been completely so.In any event, whatever construction is taken ofthis discussion on June 28, 1968, I do not considerthat the result herein would be affected thereby.Iam, for all the reasons set forth above, findingand concluding that Respondent did not violate theAct as alleged and shall recommend that the com-plaint be dismissed.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand upon the entire record in this proceeding, Imake the following conclusions of law:1.Respondent is an employer engaged in com-merce within the meaning of the Act.2.The Association is a labor organization withinthe meaningof the Act.3.Respondent has not engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1)and (5) of the Act, as alleged.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record inthis case, it is hereby recommended that the com-plaint be dismissed in its entirety.19 SeeHumble Oil and Refining Co,161 NLRB 714 (1966),Shell OilCompany,149 NLRB 305 (1964), see alsoMurphy Diesel Company,179NLRB 149, fn 1 (1969) and in TXD And see alsoMontgomery Ward Co,137 NLRB 418, andWhite ConsolidatedIndustries,Inc, 154 NLRB 1593(1965)40 SeeShell OilCompany, supra" Leonard testified, asreferred tosupra,Eastman had objected to theadder'sunilateralintroductiononFebruary 29 and Leonard, asspokesman,on June 28objectedto its being unilaterally introduced July 1,1965 EMERYVILLE RESEARCH CENTER523YRS. EXP.CREDIT.2300220021002000190018001700160015001400013001200t11000010009008077000S10Is2025s07540Years Experience CreditFigure 1.MINIMUMSALARY DISTRIBUTION CURVESFOR JULY 1,1968 to JUNE30, 19699/2$/69220021002000190018001700160015001400xi 13000S1200110001000900800700APPENDIX C(2)PERCENTILES510is202530ss40Years Experience CreditFigure 2.MINIMUM SALARY DISTRIBUTION CURVESFOR JULY 1, 1967 to JUNE 30, 1968 523aDECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX DHistorical:Pre "Competitive Adder"Merit RaisesGeneral Raises% Total% TotalYear % Rec'g Payroll % Rec'Payroll1960 62.33.111005.00196146.22.33a196255.32.8397.2(11)4.86196341.82.27196443.22.3598.8(5)1.98196556.63.4098.8(5)4.456-year2.72average:2.72APPENDIX ESUMMARY OF MERIT INCREASESTO EMPLOYEES REPRESENTED BYASSOCIATION OF INDUSTRIAL SCIENTISTS1 958-6812No Fm Col.No. on1Rec'gCol. 2PayrollIncreasesas % ofPeriodThru Period this Period Col. 119582493 0773.5%195942726662.3%196041928066.9%196137119151.5%196236522060.3%196336016646.1%196436918550.2%196538624764.0%196638125366.4%1966-673892 9174.9%1967-6838431983.0%2.72Raises,Overall 6-year average: 5.43%With "Competitive Adder"% Rec'gExclusions % Payroll7/1/667/1/6767.4945.00%6/3 0/ 676/30/68 72.8646.09%a)number of exclusions inparentheses EMERYVILLE RESEARCH CENTER523bAPPENDIX FSUMMARY OF MERIT SALARYINCREASES GRANTED TO EMPLOYEESREPRESENTED BY THE ASSOCIATION OF INDUSTRIAL SCIENTISTSJULY 1, 1964 -JUNE 30, 1968No.9$ IncreasesIndividual %No.GroupIncreasedIncreasedLowAvg.HiLowAvR.High7/64415266.32551804.45.48.98/6441192.235621104.76.08.69/64421255.925541004.75.78.910/64417225.325551004.45.68.011/64421174.025611104.56.29.212/64424133.13557753.75.47.51/65428133.03049904.25.48.72/65430143.33053as4.35.78.33/65431214.930741004.27.410.44/65431255.840691104.66.59.05/65434133.035641254.05.46.96/65429235.330691104.26.610.67/654305412.530691004.16.211.68/65434173.93056804.36.110.69/65432235.325701254.16.912.710/65435245.525601004.26.18.911/65437133.040641204.76.511.212/65436122.840641004.75.28.81/66436194.440631254.16.19.72/66437112.535601254.55.911.13/66440225.030591004.06.19.34/6644311-2.53556804.95.37.05/6644992.04563754.15.68.16/66453419.135761254.06.514.17/66453367.940781624.67.516.18/66448224.934731624.27.014.29/66437265.9461151574.67.413.310/66429204.737721034.87.211.911/66431184.242711284.86.613.712/66431225.157711004.96.19.51/67431327.445921603.98.317.02/67434153.553811335.47.813.83/67433306.94082,198:4.38.116.14/67434266.038821574.57.413.25/67432194.456971864.67.914.56/67428378.6631061696.28.814.07/67433429.761911384.77.815.68/67434327.455891714.78.114.49/67441296.651901504.67.614.810/67442194.360901405.57.610.611/67434225.1711011405.88.610.812/67437276.2561001505.18.212.81/68437337.6521011605.28.414.52/68431214.9601051506.29.814.33/68438265.9701021505.08.913.64/68437398.950971504.98.411.45/68432163.7601051756.08.512.16/68432306.9651091755.38.713.5*Number in group for month is count as of last day of preceding month.